Citation Nr: 0017340	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits for decreased visual 
acuity pursuant to the provisions of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1943 to November 
1945.

The current appeal arose from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  The RO denied entitlement to 
compensation benefits for decreased visual acuity pursuant to 
the provisions of 38 U.S.C.A. § 1151.

The veteran provided oral testimony before the undersigned 
Member of the Board of Veterans' Appeals (Board) in May 2000, 
a transcript of which has been associated with the claims 
file.

The case has been forwarded to the Board for appellate 
review.


FINDING OF FACT

The claim of entitlement to compensation benefits for 
decreased visual acuity pursuant to the provisions of 
38 U.S.C.A. § 1151 is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation.


CONCLUSION OF LAW

The claim of entitlement to compensation benefits for 
decreased visual acuity pursuant to the provisions of 
38 U.S.C.A. § 1151 is not well grounded.  38 U.S.C.A. 5107 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A May 1987 VA outpatient treatment report shows the veteran 
was treated for a stye of the right eye with application of 
bacitracin ointment for five days.  He claimed to have lost 
50 percent of the vision of his right eye.  


Examination disclosed the stye was almost gone.  There was no 
pain in the eye.  Bilateral visual acuity was reported as 
20/100 with glasses.  A cataract of the right eye was noted.  
A follow-up visit two days later shows the veteran was noted 
to have bilateral macular degeneration.

The veteran was privately hospitalized in October 1987.  An 
operative report pertaining to the above admission shows his 
pre-operative diagnosis was retinal pigment epithelial 
detachment or macular degeneration of the right eye.  He 
underwent Argon laser procedure to the posterior pole of the 
right eye.

An April 1996 VA medical treatment report shows the veteran 
underwent fluorescein angiography and fundus photography.  He 
was to have dye injected into the veins and have pictures 
taken of the back of the eye.

The veteran was hospitalized by VA during March and April 
1998.  It was noted that he had been admitted to the 
Southwest Blind Rehabilitation Center for an intensive 
rehabilitation program.  He stated that he had a reaction to 
a topical antibiotic in October 1987 with a resulting 
scarring of his right eye.  He also had a diagnosis of 
macular degeneration in 1992.  The pertinent discharge 
diagnosis was blind rehabilitation.

VA conducted a special ophthalmology examination of the 
veteran in October 1998.  He was noted to have a history of 
age-related macular degeneration and bilateral diskiform 
scars of the macula.  On examination his visual acuity at 
distance was count fingers.  The examination concluded in 
clinical assessments of age-related macular degeneration with 
bilateral diskiform scarring of the macula involving the 
fovea which is consistent with the veteran's poor central 
vision, and hemorrhagic pigment epithelial detachment of the 
right eye which should have no effect on the veteran's 
vision.

An October 1998 letter from a VA physician shows the veteran 
suffered from age-related macular degeneration.  He had a 
central scar on both of his retinas as a result of this 
disease process.  His best vision was counting fingers in 
both eyes.  This rendered him legally blind.

Associated with the claims file is a substantial quantity of 
VA treatment reports dated during the 1990's.  These reports 
include eye clinic progress notes.  In December 1998 the 
veteran was reported to be participating in a blind 
rehabilitation program.  It was noted that overall he was 
doing well and no change in his refraction was needed.

In October 1999 the veteran submitted private medical extract 
information pertaining the medications including bacitracin 
ointment.

VA conducted a special ophthalmological examination of the 
veteran in October 1999.  The veteran was reported as 80 
years old with a history of age-related macular degeneration 
which had caused severe macular changes that had resulted in 
poor visual acuity in both eyes.  He related that he first 
noticed a decrease in his visual acuity approximately 12 
years before.  He stated the decrease had started three days 
after using bacitracin ointment in the right eye following 
drainage and incision of a stye on that side.  It was his 
belief that bacitracin ointment was the cause of his age-
related macular degeneration and subsequent decrease in 
visual acuity.  He stated that after usage of bacitracin 
ointment his visual acuity decreased by 50 percent, and 
subsequently declined further over the years.  He stated that 
his visual acuity had decreased over the years to the point 
that he is legally blind.

The examiner noted that the veteran was status post laser 
therapy in the right eye on two occasions for complications 
related to macular degeneration.  Examination disclosed that 
visual acuity uncorrected was count fingers at two feet on 
the right and count fingers at four feet on the left.  There 
was no improvement in the visual acuity with standard 
spectacles.  The examiner recorded that the veteran showed 
extensive changes associated with age-related macular 
degeneration with disciform scarring in both macula.  

The examiner noted the veteran believed that his macular 
degeneration changes are associated with the previous use of 
bacitracin ointment; however, there was no evidence that 
bacitracin ointment would contribute or aggravate underlying 
macular degeneration.  

The veteran provided oral testimony before the undersigned 
Member of the Board via a videoconference at the RO in May 
2000, a transcript of which has been associated with the 
claims file.  Subsequently he submitted with waiver a 
statement from his wife noting that he had lost one half of 
his sight after application of bacitracin ointment for 
treatment of a stye in the right eye.


Criteria

Initially, the Board notes that during the pendency of this 
appeal pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 were revised.

Formerly, 38 U.S.C.A. § 1151 provided that "[w]here any 
veteran suffers an injury, or an aggravation of an injury, as 
a result of hospitalization, medical or surgical treatment, 
or the pursuit of a course of vocational rehabilitation, 
awarded under any of the laws administered by the Secretary, 
or as the result of having submitted to an examination under 
any such law, and not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability to or the death of such veteran, 
disability or death compensation...shall be awarded in the 
same manner as if such disability, aggravation or death were 
service-connected."  38 U.S.C.A. § 1151.

In 1991, the United States Court of Appeals for Veterans 
Claims (Court) invalidated 38 C.F.R. § 3.358(c)(3), a portion 
of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).

The United States Supreme Court (Supreme Court) in affirming 
the Court's decision held that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  Brown, supra.

The provisions of 38 C.F.R. § 3.358(c)(3) (1994), formerly 
required that in order for compensation to be payable under § 
1151, there must be a showing that the additional disability 
was the result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of indicated 
fault on the part of VA.

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 
38 C.F.R. § 3.358 state that where it is determined that 
there is additional disability resulting from a disease or 
injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization or medical treatment, 
compensation will be payable for such additional disability.  
38 C.F.R. § 3.358.  In particular, the amended regulation, 
38 C.F.R. § 3.358(c)(3), now provides: Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault, requiring that additional disability be 
the result of carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of VA in 
furnishing care, or an event not reasonably foreseeable.  See 
38 U.S.C.A. § 1151.


However, in a precedent opinion, the VA Office of General 
Counsel held that all claims for benefits under 38 U.S.C.A. 
§ 1151, filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.

The Court has held that, for a service connection claim to be 
well grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus (i.e., a link or a connection) between 
the injury or disease in service and the current disability.  
See Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Similarly, a claim for 38 U.S.C.A. § 1151 benefits must be 
supported by medical evidence of a current disability and 
medical evidence that the current disability resulted from VA 
hospitalization, medical examination or treatment.

Although claims for 38 U.S.C.A. § 1151 benefits are not based 
upon actual service connection, there are similarities in 
their adjudication, including the requirement for a well-
grounded claim.  See Boeck v. Brown, 6 Vet. App. 14, 16-17 
(1992) (holding that a veteran must submit evidence 
sufficient to well ground a claim for benefits under 
38 U.S.C.A. § 1151; Contreras v. Brown, 5 Vet. App. 492, 495 
(1993).

Where the determinant issue involves a question of medical 
diagnoses or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993); see Contreras, 
supra.


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether  a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given the 
appellant.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The Board notes that, in this case, the provisions of 
38 U.S.C.A. § 1151, in effect prior to October 1, 1997, are 
more favorable to the claim, as negligence need not be 
established in order for the appellant to prevail.  However, 
inasmuch as the original claim brought pursuant to the 
provisions of 38 U.S.C.A. § 1151 was filed more than one year 
before October 1, 1997 (August 1996), the provisions of 
38 U.S.C.A. § 1151 in effect from October 1, 1997 forward are 
inapplicable to the claim.  See VAOPGCPREC 40-97.

As to the claim for compensation benefits for decreased 
visual acuity pursuant to the provisions of 38 U.S.C.A. 
§ 1151, the Board notes that under the law, in the context of 
this issue on appeal, where it is determined that there is 
disability resulting from VA treatment, compensation will be 
payable in the same manner as if such disability were 
service-connected.  38 U.S.C.A. § 1151;  38 C.F.R. § 3.358.

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the appellant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  

Because the veteran has failed to meet this burden, the Board 
finds that his claim of entitlement to compensation benefits 
for decreased visual acuity pursuant to the provisions of 
38 U.S.C.A. § 1151 must be denied as not well grounded.

In the case at hand, there is no medical evidence indicating 
that VA's treatment of the veteran with bacitracin ointment 
to the eyes caused macular degeneration or a worsening of 
this disease.  In fact, the evidentiary record shows that no 
physician has ever linked the veteran's macular degeneration 
with the VA use of bacitracin ointment to treatment of a stye 
in the right eye in 1987.  What the record does show is that 
in November 1999 on examination of the veteran a VA physician 
specifically dissociated any relationship between previous 
use of bacitracin ointment in the right eye and the 
development of macular degeneration in both eyes.

There are no medical opinions, VA or non-VA, linking the 
veteran's decreased visual acuity otherwise shown as a 
consequence of macular degeneration to VA administration of 
bacitracin to treat his eyes.

The Board finds that the VA treatment of the veteran for a 
stye in 1987 did not result in macular degeneration or a 
worsening of this disorder.  The veteran has contended to the 
contrary.  The Board notes that generally speaking, lay 
persons are not competent to offer evidence that requires 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (holding that a witness must be competent in order 
for his statements or testimony to be probative as to the 
facts under consideration.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran suffered decreased visual acuity which has been 
attributed to macular degeneration determined by competent 
medical authority to be a consequence of the aging process as 
secondary to the 1987 VA administration of bacitracin to 
treat a stye.

In the instant case, the issue of whether the 1987 treatment 
caused decreased visual acuity requires competent medical 
evidence.  In the absence of competent medical evidence 
linking the veteran's decreased visual acuity to the 1987 
treatment, the Board must deny his claim as not well 
grounded.

The Board further finds that the RO has advised the veteran 
of the evidence necessary to establish a well-grounded claim, 
and he had not indicated the existence of any evidence that 
has not already been obtained that would well ground his 
claim.  38 U.S.C.A. § 5103(a) (West 1991); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

As the veteran's claim of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
decreased visual acuity is not well grounded, the doctrine of 
reasonable doubt is not applicable to his case.

Although the Board considered and denied the veteran's claim 
on a ground different from that of the RO, which denied the 
claim on the merits, the veteran has not been prejudiced by 
the decision.  In assuming that the claim was well grounded, 
the RO accorded the veteran greater consideration than his 
claim in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).


ORDER

Entitlement to compensation benefits for decreased visual 
acuity pursuant to the provisions of 38 U.S.C.A. § 1151 is 
denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

